Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 1 of 10




           EXHIBIT 17
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 2 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
__________________________________________
                                           )
UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )  Case No. 19-cv-809
                                          )
BLUEPOINT INVESTMENT COUNSEL ,            )
LLC, MICHAEL G. HULL,                     )
CHRISTOPHER J. NOHL,                      )
CHRYSALIS FINANCIAL LLC,                  )
GREENPOINT ASSET MANAGEMENT II            )
LLC, GREENPOINT TACTICAL                  )
INCOME FUND LLC and GP                    )
RARE EARTH TRADING ACCOUNT LLC            )
                                          )
                  Defendants.             )

            PLAINTIFF’S THIRD SET OF REQUESTS FOR PRODUCTION
                              TO DEFENDANTS

       Plaintiff, the U.S. Securities and Exchange Commission (“SEC” or “Plaintiff”), pursuant

to Rule 34 of the Federal Rules of Civil Procedure, requests that Defendants Bluepoint

Investment Counsel LLC (“Bluepoint”), Michael G. Hull (“Hull”), Christopher J. Nohl (“Nohl”),

Chrysalis Financial, LLC (“Chrysalis”), Greenpoint Asset Management II, LLC (“Greenpoint

Management II”), Greenpoint Tactical Income Fund LLC (“Greenpoint Tactical Income Fund”

or the “Fund”), and GP Rare Earth Trading Account LLC (“GP Rare Earth”) (collectively

“Defendants”) (i) provide the undersigned counsel with copies of their written response to these

Requests and (ii) produce copies of the requested documents by March 19, 2020 to the

undersigned counsel.




                                                1
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 3 of 10




                                   Definitions and Instructions

       A.      The terms in the SEC’s requests should be given their natural meaning and are

intended to require a complete disclosure of the facts of this case. If in doubt, you should

interpret the SEC’s discovery requests as seeking a complete disclosure of all relevant

information described in the request. Please contact counsel for the SEC if you have questions

about the scope or meaning of any of the requests.

       B.      You should produce all requested items that are in your possession, custody, or

control. Items under your control or custody but not in your immediate possession should be

obtained and submitted by you.

       C.      The term “documents” has the broadest possible meaning under the Federal Rules

of Civil Procedure. It includes, without limitation, all forms of documents or electronically

stored information—including email, writings, drawings, graphs, charts, photographs, sound

recordings, images, and other data or data compilations—stored in any medium from which

information can be obtained either directly or, if necessary, after translation into a reasonably

usable form. Documents include electronically stored information (“ESI”) and metadata. The

term also encompasses draft materials.

       D.      If electronic versions of any responsive documents are available (e.g., a Word

version of a letter, excel spreadsheet, email, or email attachment), produce the electronic version

in native format, including any metadata. The electronic documents shall be produced in the

form the Defendant created, received, or acquired it. For example, if Defendant created,

received, or acquired native files (including, but not limited to, word documents, excel

spreadsheets, emails, etc.), then such native files shall be produced in their native format,

including metadata.



                                                  2
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 4 of 10




         E.      If copies of a document differ in any way, they are considered separate documents

and you should send each one. For example, if you have two copies of the same letter, but only

one of them has handwritten notes on it, you should send both the clean copy and the one with

notes.

         F.      “SEC” means the plaintiff in this action, the United States Securities and

Exchange Commission.

         G.      “Communication” or “communications” include, but are not limited to, email,

correspondence, websites, web pages, video or sound recordings, any other tangible record or

computer record, telephone messages, notes, calendars, or memoranda.

         H.      “Complaint” means the First Amended Complaint filed in this action on February

7, 2020 or any subsequent amended complaint that is filed in this action.

         I.      “Greenpoint Tactical Income Fund” means Greenpoint Tactical Income Fund and

its parents, predecessors, successors, subsidiaries, partnerships, or trade or business names used

by any of the foregoing.

         J.      “GP Rare Earth” means GP Rare Earth Trading Account LLC and its parents,

predecessors, successors, subsidiaries, partnerships, or trade or business names used by any of

the foregoing.

         K.      “Chrysalis” means “Chrysalis Financial, LLC” and its parents, predecessors,

successors, subsidiaries, partnerships, or trade or business names used by any of the foregoing.

         L.      “Greenpoint Management II” means Greenpoint Asset Management II, LLC and

its parents, predecessors, successors, subsidiaries, partnerships, or trade or business names used

by any of the foregoing.




                                                  3
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 5 of 10




       M.      “Hull” means Michael G. Hull, as well as his agents, attorneys, entities acting

under his control or direction, and those persons authorized to act on his behalf.

       N.      “Nohl” means Christopher J. Nohl, as well as his agents, attorneys, entities acting

under his control or direction, and those persons authorized to act on his behalf.

       O.      The terms “and” and “or” shall be construed either disjunctively or conjunctively

whenever appropriate in order to bring within the scope of these requests any documents that

might otherwise be considered beyond their scope.

       P.      “Relating,” “reflecting,” “regarding,” or “concerning” shall be construed broadly

and mean, in whole or in part, constituting, containing, embodying, reflecting, identifying,

stating, referring, evidencing, or in any way being relevant.

       Q.      The terms “include” and “including” mean “including, but not limited to” and

“without limitation.”

       R.      If an email attachment contains responsive material, please produce the email

attaching that document. Conversely, if a responsive document is attached to an email, produce

both the attachment and the corresponding parent email.

       S.      The term “information” has a broad meaning and includes documents, oral

statements and communications, visual media, and information stored in electronic form or

available on the internet.

       T.      With respect to any document over which a privilege is asserted, prepare a log as

provided in the Federal Rules. Identify each document and the basis for the claim of privilege by

indicating the date prepared, author, addressee, other recipients, number of pages, the general

subject matter and the specific privilege at issue.




                                                  4
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 6 of 10




        U.      Unless otherwise specified, the time period for the requests is January 1, 2014

through the present. However, if you intend to use responsive documents from any other time

period, please produce those documents as well.

        V.      In the event you object to any portion of these requests, please state your objection(s)

clearly and produce the documents or materials responsive to the portion of the request to which you do

not object.

        W.      Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, all responses to

discovery requests must be reasonably and timely supplemented throughout this litigation.

                                         Document Requests

        1.      All documents relating to the ownership of H Informatics LLC.

        2.      All documents relating to the retention of H Informatics LLC by Greenpoint

Tactical Income Fund.

        3.      All documents relating to the decision for H Informatics LLC to charge

Greenpoint Tactical Income Fund a fee of .85% of the Fund’s assets.

        4.      All documents relating to the ownership of Alt Asset Portfolio Services LLC.

        5.      All documents relating to the retention of Alt Asset Portfolio Services LLC by

Greenpoint Tactical Income Fund.

        6.      All documents relating to the fees charged to Greenpoint Tactical Income Fund by

Alt Asset Portfolio Services LLC.

        7.      All documents relating to any loans to Hull from any investor in Greenpoint

Tactical Income Fund.

        8.      All documents relating to any loans to Nohl from any investor in Greenpoint

Tactical Income Fund.



                                                    5
     Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 7 of 10




       9.      All documents relating to any loans to Chrysalis from any investor in Greenpoint

Tactical Income Fund.

       10.     All documents relating to any loans to Greenpoint Management II from any

investor in Greenpoint Tactical Income Fund.

       11.     All documents relating to any loans to any entity controlled or managed by Hull

or Nohl from any investor in Greenpoint Tactical Income Fund.

       12.     All contracts between Amiran Technologies, Inc. or Biogenesis Enterprises and

Chevron.

       13.     All documents relating to Amiran Technologies, Inc. or Biogenesis Enterprises

being designated a tier 1 contractor with or by Chevron.

       14.     All contracts between Amiran Technologies, Inc. or Biogenesis Enterprises and

Kuwait Oil Company.

       15.     All documents relating to Amiran Technologies, Inc. or Biogenesis Enterprises

being designated a tier 1 contractor with or by Kuwait Oil Company.

       16.     All documents related to the arbitration involving Amiran Technologies, Inc.,

Biogenesis Enterprises, and GS Engineering, including all filings or submissions and documents

and information exchanged in discovery.

       17.     All documents that evidence that the $265,000 loan to Hull from Greenpoint

Tactical Income Fund on August 22, 2013 was disclosed to investors in the Greenpoint Tactical

Income Fund.

       18.     All documents that evidence that the August 22, 2013 Finder’s Fee Agreement for

Greenpoint Fine Art Fund to pay Nohl a finder’s fee was disclosed to investors in the Greenpoint

Tactical Income Fund.



                                                6
    Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 8 of 10




       19.     All documents that evidence that the $100,000 loan from Nohl to Greenpoint

Tactical Income Fund on November 7, 2016 was disclosed to investors in the Greenpoint

Tactical Income Fund.

       20.     All documents that evidence that the $25,000 loan from Hull to Greenpoint

Tactical Income Fund on November 23, 2016 was disclosed to investors in the Greenpoint

Tactical Income Fund.

       21.     All documents that evidence that the $105,000 loan from Nohl to Greenpoint

Tactical Income Fund on December 7, 2016 was disclosed to investors in the Greenpoint

Tactical Income Fund.

       22.     All documents that evidence that the $100,000 loan from Nohl to Greenpoint

Tactical Income Fund on December 1, 2017 was disclosed to investors in the Greenpoint

Tactical Income Fund.

       23.     All documents that evidence that the $150,000 loan from Nohl and his wife to

Greenpoint Tactical Income Fund on March 26, 2018 was disclosed to investors in the

Greenpoint Tactical Income Fund.

       24.     All documents that evidence that the $120,000 loan from Chrysalis to Greenpoint

Tactical Income Fund on June 29, 2018 was disclosed to investors in the Greenpoint Tactical

Income Fund.

       25.     All documents that evidence that the $18,250 loan from Nohl to Greenpoint

Tactical Income Fund on July 25, 2018 was disclosed to investors in the Greenpoint Tactical

Income Fund.




                                               7
    Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 9 of 10




        26.   All documents that evidence that the $38,000 to $40,000 loan from Nohl to

Greenpoint Tactical Income Fund on July 25, 2018 was disclosed to investors in the Greenpoint

Tactical Income Fund.

        27.   All documents relating to any loans to Hull from Greenpoint Tactical Income

Fund.

        28.   All documents relating to any loans to Nohl from Greenpoint Tactical Income

Fund.

        29.   All documents relating to any loans to Chrysalis from Greenpoint Tactical Income

Fund.

        30.   All documents relating to any loans to Greenpoint Management II from

Greenpoint Tactical Income Fund.

Dated: February 18, 2020

                                                  UNITED STATES SECURITIES
                                                  AND EXCHANGE COMMISSION

                                                  By: /s/Doressia L. Hutton
                                                  Doressia L. Hutton (HuttonD@sec.gov)
                                                  Christopher H. White (WhiteCh@sec.gov)
                                                  175 West Jackson Boulevard, Suite 1450
                                                  Chicago, IL 60604-2615
                                                  (312) 353-7390
                                                  (312) 353-7398 (fax)

                                                  Attorneys for Plaintiff the United States
                                                  Securities and Exchange Commission




                                              8
    Case: 3:19-cv-00809-wmc Document #: 63-17 Filed: 04/02/20 Page 10 of 10




                              CERTIFICATE OF SERVICE

I hereby certify that on February 18, 2020, I served the foregoing PLAINTIFF’S THIRD SET
OF REQUESTS FOR PRODUCTION TO DEFENDANTS upon Defendants via electronic
mail

Robert.Romashko@huschblackwell.com
Patrick.Coffey@huschblackwell.com.




                                                By: /s/Doressia L. Hutton




                                            9
